Citation Nr: 0216197	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for disability manifested 
by swollen lymph nodes, due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to December 
1992, with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefit sought on appeal.  The 
Board remanded the case in December 1999 for additional 
development.  That development has been completed, and the 
case is once again before the Board for appellate review. 

The June 1998 rating decision on appeal also denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) with depression.  In a July 2002 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation effective from March 21, 
1997.  The veteran has not disagreed with any aspect of the 
July 2002 rating decision to date.  As such, no issue with 
regard to PTSD is before the Board at this time.  


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate her claim, the evidence she should obtain and 
which evidence VA would obtain, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.


3.  The veteran's disability manifested by recurrent swollen 
lymph nodes, with complaint of pain, variously clinically 
identified as reactive lymphoid hyperplasia, lymphadenopathy 
not a neoplastic process, lymphocytosis and reactive lymph 
node, has not been attributed to an identified clinically 
diagnosed illness by competent (medical) evidence.

4.  Chronic disability, at a compensable level, manifested by 
recurrent lymphadenopathy with pain was initially clinically 
noted after service in 1993. 


CONCLUSION OF LAW

Chronic disability manifested by recurrent lymphadenopathy, 
due to undiagnosed illness, may be presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 U.S.C. 
§ 1117 (as amended by Veterans Education and Benefits 
Expansion Act (VEBA) of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (2001); 38 C.F.R. §§ 3.303, 3.317 (except as inconsistent 
with VEBA) (2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  Pursuant to the 
Board's December 1999 remand, the RO has obtained all 
outstanding relevant VA medical records.  The veteran was 
also afforded a VA examination to determine whether her 
swollen lymph nodes were attributable to an undiagnosed 
illness.  The Board further observes that the discussions in 
the rating decision of June 1998, the statement of the case 
issued in December 1998, the supplemental statement of the 
case issued in July 2002, and various letters by the RO have 
informed the veteran of the information and evidence 
necessary to substantiate her claim.  In a February 2001 
letter, the RO also notified the veteran of the evidence she 
should obtain and which evidence VA would obtain to prove her 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Disposition of the 
veteran's claim at the present time is appropriate.

II.  Discussion

The veteran claims that she suffers from a disability 
manifested by swollen lymph nodes as a result of an 
undiagnosed illness stemming from her service in the Persian 
Gulf.  For the reasons set forth below, the Board finds that 
the evidence is in equipoise relative to the merits of the 
veteran's claim, and with resolution of doubt in the 
veteran's favor, supports a grant of service connection for 
the disability at issue.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In some circumstances, service connection for a chronic 
disability due to undiagnosed illness arising from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War may be compensated under 38 U.S.C.A. § 1117 (as 
amended by VEBA of 2001) and 38 C.F.R. § 3.317 (except as 
inconsistent with VEBA of 2001).  Under those provisions, 
service connection may be established for disability of a 
Persian Gulf War veteran who exhibits objective indications 
of a chronic disability resulting from an undiagnosed illness 
or illnesses, provided that such disability (1) became 
manifest during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  To fulfill the requirement of chronicity, the 
illness must have persisted for six months or more.  
Disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(except as inconsistent with VEBA of 2001). 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (except as 
inconsistent with VEBA of 2001).

If signs and symptoms have been medically attributed to a 
diagnosed or "a poorly-defined disease such as chronic 
fatigue syndrome or fibromyalgia," the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  However, the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 
(2001), effective March 1, 2002, expanded the definition of 
"qualifying chronic disability" to include (1) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms or, (2) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service-connection.  

The veteran's service medical records make no reference to 
swollen lymph nodes.  Of particular relevance, a physical 
examination at the time of the veteran's separation from 
active duty revealed normal skin and a normal lymphatic 
system.  Thus, no chronic disability involving swollen lymph 
nodes was demonstrated in service. 

A May 1993 VA examination report noted diffuse enlargement of 
the thyroid, with no palpable bruits or nodules.  No 
diagnosis concerning the lymphatic system was reported.  She 
complained of right side neck pain due to injury in a vehicle 
accident.  A VA x-ray of the cervical spine in May 1993 
revealed loss of the normal lordotic curve, clinically opined 
as most commonly the result of muscular spasm secondary to 
injury.  When seen in November 1993 for sinusitis and 
headache, physical examination revealed tender anterior 
cervical adenopathy.  On VA outpatient evaluation in January 
1994, physical examination revealed a one centimeter soft 
mobile node of the left cervical area.  No associated 
diagnosis was reported.  In September 1994, the veteran was 
seen for shotty, small, tender lymph nodes. In April 1995, it 
was noted the veteran had a history of elevated lymphocytes 
on two times.  A VA operative report dated in June 1995 notes 
the veteran entered with multiple enlarged lymph nodes in the 
neck for a left scalene node biopsy.  A pathology report 
dated the next day indicates the biopsy revealed paracortical 
hyperplasia.  The diagnosis was lymphoid hyperplasia.  In May 
1995, cervical lymphadenopathy for six months was noted.  In 
July 1995, the veteran complained of right neck pain.  
Following physical examination, the assessment was right neck 
pain of unknown etiology.  In August 1995, physical 
examination revealed right cervical lymphadenopathy.  Also in 
August 1995, the veteran reported intermittent swelling in 
her right neck.  The diagnostic assessment was reactive 
hyperplasia, possible Gulf War syndrome.  The veteran 
explained that neck pain began in December 1994 when she was 
also diagnosed with an upper respiratory infection.  In 
September 1997, the veteran reported mild fevers, night 
sweats and swollen lymph nodes on the right side of her neck 
for the past three years.  VA x-ray examination of the 
cervical spine in September 1997 noted normal alignment.  
Treatment records dated from 1999 to 2000 show continued 
complaints of pain associated with a swollen mass on the 
right side of the veteran's neck.  None of these records, 
however, includes a medical opinion concerning the etiology 
or date of onset of the veteran's swollen lymph nodes. 

At a VA examination in September 2000, physical examination 
of the neck revealed no lymph nodes.  The appellant 
identified pain and a mass on the right side of the neck, 
which was not obvious on palpation.  The examiner opined that 
this appeared to be over a muscle belly.  The veteran's 
aforementioned medical history consistent with the clinical 
record was noted.  The examiner opined that there was no 
suggestion that minor lymphadenopathy noted at various times 
in the past represented a neoplastic process.  It was further 
opined that it was quite possible that the veteran's neck 
discomfort stemmed from a normal structure such as a muscle 
belly, a tendon or a possible transverse process of C5, and 
that there was no clear suggestion that it constituted an 
unidentified illness.  A VA examination performed in January 
2002 also made no reference to swollen lymph nodes. 

It is therefore evident that the veteran's swollen lymph 
nodes were first identified  several years after service, and 
no medical professional has related such to service, to 
include the veteran's service in the Southwest Asia theater 
of operations in the Persian Gulf War.  The veteran's swollen 
lymph nodes with pain have been identified as lymphoid 
hyperplasia, lymphadenopathy not a neoplastic process, 
lymphocytosis and reactive lymph nodes.  However, while such 
identifications characterize the clinical manifestation of 
enlarged lymph nodes, including as constituting a reaction, 
no precipitating cause or illness has been clinically 
identified of record.  While the VA examiner in September 
2000 speculated that a number of the veteran's head and neck 
problems could be responsible for the intermittent enlarged 
nodes in the neck, the opinion does not rule out that, 
likewise, they could not be responsible.  Consistent 
therewith, the examiner concluded only that there was no 
clear suggestion that this constitutes an unidentified 
illness.  Hence, the evidence is in equipoise.  With 
resolution of doubt in the veteran's favor, the Board finds 
that service connection may be presumed for chronic 
lymphadenopathy due to an unidentified illness based on the 
veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf War.  In this regard, the Board notes 
that the disability at issue may be rated by analogy to 
benign skin growths.  Pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7819, benign new skin growths are to be rated 
as scars or eczema.  A tender or painful scar warrants a 10 
percent evaluation under Diagnostic Code 7804.  Involvement 
of an exposed surface or extensive area warrants a 10 percent 
rating under Diagnostic Code7806 for eczema.  Hence, the 
evidence supports a grant of service connection for chronic 
compensable recurrent lymphadenopathy due to undiagnosed 
illness based on the veteran's status as a Persian Gulf War 
veteran.



ORDER

Service connection for chronic disability manifested by 
recurrent lymphadenopathy, due to an undiagnosed illness, is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

